865 F.2d 982
120 Lab.Cas.  P 56,775
Vicki J. DEHORNEY, Plaintiff-Appellant,v.BANK OF AMERICA NATIONAL TRUST AND SAVINGS ASSOCIATION, acorporation;  Teri Cooper, Defendants-Appellees.
No. 84-2252.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 10, 1985.Decided Nov. 22, 1985.Filed Jan. 5, 1989.

1
David R. Olick, Martinez, Cal., for plaintiff-appellant.


2
Patricia K. Gillette and Mark S. Ross, Esqs., Schachter, Kristoff, Ross, Sprague & Curiale, San Francisco, Cal., for defendants-appellees.


3
Charles E. Voltz, Michael H. Salinsky, and Kevin M. Fong, Pillsbury, Madison & Sutro, San Francisco, Cal., for amicus curiae.


4
Appeal from the United States District Court for the Northern District of California;  Marilyn H. Patel, District Judge, Presiding.


5
Prior Report:  784 F.2d 339.


6
Before FLETCHER,* CANBY, and NORRIS, Circuit Judges

ORDER

7
The order of this court filed February 19, 1986 staying action on the petition for rehearing in this case is VACATED in light of the decision by the California Supreme Court in Foley v. Interactive Data Corp., 254 Cal. Rptr. 211, 765 P.2d 373 (1988).


8
The parties shall file supplemental briefs discussing the applicability of Foley to this case.  The briefs shall be filed no later than February 6, 1989 and shall not exceed 25 pages in length.



*
 Judge Fletcher was drawn to replace Judge Jameson, who has retired